Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The IDS submitted herein has been considered.
Applicant argues, on pages 10-11, that SUN is inadequate for teaching elements of the recited subject matter, specifically, “preconfigured UL resource” and associated parameters. However, with all due respect, it would appear that these arguments consists of conclusory assertions not accompanied by supporting statements or evidence.  The “grant free” mode of communication disclosed in SUN refers to a mode of transmission/reception where resources have been pre-configured beforehand, that take place without the aid of UL resource grants uniquely generated for the communication at issue.  This is sufficient to teach an embodiment of “preconfigured UL resource”, pursuant to the broadest reasonable interpretation of this claim term. Applicant asserts that this is an overly broad interpretation of the claim term, but does not elaborate as to why.  If Applicant has in mind a specific embodiment of “preconfigured UL resource” defined by a particular version of a particular communication standard, or if Applicant has in mind a “preconfigured UL resource” embodiment characterized by specific technical details that would distinguish that embodiment from the teachings of the cited art, Applicant may consider explicitly amending the claim language to reflect these intended embodiments, if adequate support exists in the original disclosure.
With all due respect, the comments above would similarly apply to Applicant’s arguments directed to CHENG (page 11). Please see rejection for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9, 10-13, 18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0092125 A1 to Sun et al., in view of U.S. Patent Publication No. 2019/0020506 A1 to Cheng et al.
As to claim 1, Sun discloses A user equipment (UE) apparatus for wireless communication with a base station, the UE apparatus comprising: a transceiver; and a processor configured to (Figs. 5-7, disclosing UE and BS/eNB, thus teaching the associated transceivers, processors): 
transmit, to the base station, via the transceiver, at least one uplink (UL) data packet in a radio resource control (RRC) inactive state based on a preconfigured UL resource (PUR) configuration, wherein the PUR configuration is defined according to a set of PUR parameters (Figs. 5-7, paragraphs 41-44, 59-76, 81, disclosing the UE sending UL data to the base station while in a RRC inactive status using resources configured in “grant-free mode” or resources configured in “grant based” mode, where the UE may decide whether to utilize “grant-free” or “grant based” mode based on “application requirements and the UL grant free mode configuration”, where such grant free mode may be chosen based on thresholds configured to/in the UE that “may be associated with UE to BS PL, packet size and/or QoS” or “system loading”, thus, “application requirement”, and all of these grant-free mode thresholds/parameters are “preconfigured” parameters that determine what kind of UL resources are used for transmitting the UL signal from the UE to the base station, teaching “PUR configuration is defined according to a set of PUR parameters”), 
Sun does not appear to explicitly disclose wherein the set of PUR parameters include at least one of a control resource set (CORESET) configuration including an aggregation level and repetition types; a physical UL shared channel (PUSCH) repetition configuration including a frequency hopping pattern; or a UL narrow beam direction for frequency range 2 (FR2) or a transmission reception point (TRP) association, and wherein the set of PUR parameters is associated with new radio (NR).
Cheng discloses wherein the set of PUR parameters include at least one of a control resource set (CORESET) configuration including an aggregation level and repetition types (Figs. 2A, 2B, 3, 5A/B and 8, paragraphs 6, 8, 20, 22, 35, 62,66, 71,72,73,76,88,93,94, disclosing aggregation levels and DCI repetitions for CORESETS); a physical UL shared channel (PUSCH) repetition configuration including a frequency hopping pattern; or a UL narrow beam direction for frequency range 2 (FR2) or a transmission reception point (TRP) association, and wherein the set of PUR parameters is associated with new radio (NR) (paragraph 3: NR new radio).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Cheng, in conjunction with the method as disclosed and taught by Sun, to reject the limitations of this claim, by incorporating/modifying the preconfigured UL resources in Sun so that they depend on one or more of the parameters disclosed in Cheng since such parameter(s) also relate to PUR. The cited references are also in the same field of endeavor regarding UL control channel resource management. The suggestion/motivation would have been to optimize and improve the usage and management of network resources for UL control signaling (Sun, paragraphs 1-12; Cheng, paragraphs 1-33). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 2, Sun and Cheng teach the method as in the parent claim 1.
Sun disclosing the PUR configuration in the RRC inactive state (Figs. 5-7, paragraphs 59-76, disclosing the UE sending UL data to the base station while in a RRC inactive status)
Cheng discloses wherein the processor is further configured to: receive, from the base station, via the transceiver, downlink control indicator (DCI) information, wherein the CORESET configuration includes a UE-specific CORESET configuration or a common CORESET configuration to enable the UE to monitor and decode the DCI information for reconfiguring the PUR configuration in the RRC inactive state. (Figs. 2A, 2B, 3, 5A/B and 8 paragraphs 6, 8, 20, 22, 35, 62,66, 71,72,73,76,88,93,94, disclosing aggregation levels and DCI repetitions for CORESETS, further disclosing configurations for decoding control signaling such as DCI)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Cheng, in conjunction with the method as disclosed and taught by Sun, to reject the limitations of this claim, by incorporating/modifying the preconfigured UL resources in Sun so that they depend on one or more of the parameters disclosed in Cheng since such parameter(s) also relate to PUR. The cited references are also in the same field of endeavor regarding UL control channel resource management. The suggestion/motivation would have been to optimize and improve the usage and management of network resources for UL control signaling (Sun, paragraphs 1-12; Cheng, paragraphs 1-33). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 3, Sun and Cheng teach the method as in the parent claim 1.
Sun disclosing wherein the processor is further configured to: receive, from the base station, via the transceiver, a PUR response message, wherein the PUR response message is UE-specific RRC signaling or a broadcast system information block, and wherein the PUR configuration is reconfigured with at least one of the PUR parameters based on the PUR response message. (Figs. 5-7, paragraphs 59-76, disclosing the UE sending UL data to the base station while in a RRC inactive status using uplink resources allocated for grant free or grant based modes, teaching PUR, where such PUR may be determined based on signals such as 505, 560, 605, 640, 660, 675, 715, 750, teaching embodiments of PUR response message)
As to claim 4, Sun and Cheng teach the method as in the parent claim 1.
Sun disclosing wherein the processor is further configured to: receive, from the base station, via the transceiver, downlink control indicator (DCI) information, wherein at least one of the PUR parameters is updated, activated, or deactivated, in the RRC inactive state, based on the DCI information. (Figs. 5-7, paragraphs 59-76, especially paragraph 81: DCI carrying grant free mode configuration)
As to claim 9, Sun and Cheng teach the method as in the parent claim 1.
Sun disclosing wherein at least one of the PUR parameters is reconfigured based on at least one of a UE request, a radio network load, or a radio link performance (Figs. 5-7, paragraphs 41-44, 59-76, especially paragraphs 44, 60, 69: system loading being heavy and threshold being associated with QoS)
As to claims 10-13, 18, see rejection for claim 1-4, 9, respectively, in the same order.
As to claim 19, Sun discloses A base station apparatus for wireless communication with a user equipment (UE), the base station apparatus comprising: a transceiver; and a processor configured to (Figs. 5-7, disclosing UE and BS/eNB, thus teaching the associated transceivers, processors): 
transmit, to the UE, via the transceiver, signaling information to reconfigure a preconfigured uplink (UL) resource (PUR) for receiving at least one UL data packet from the UE in a radio resource control (RRC) inactive state, wherein the PUR reconfiguration is defined according to a set of PUR parameters (Figs. 5-7, paragraphs 41-44, 59-76, 81, disclosing the UE sending UL data to the base station while in a RRC inactive status using resources configured in “grant-free mode” or resources configured in “grant based” mode, where the UE may decide whether to utilize “grant-free” or “grant based” mode based on “application requirements and the UL grant free mode configuration”, where such grant free mode may be chosen based on thresholds configured to/in the UE that “may be associated with UE to BS PL, packet size and/or QoS” or “system loading”, thus, “application requirement”, and all of these grant-free mode thresholds/parameters are “preconfigured” parameters that determine what kind of UL resources are used for transmitting the UL signal from the UE to the base station, teaching “PUR configuration is defined according to a set of PUR parameters”; further see steps 560, 660, 750, teaching messages/signaling that reconfigure the UL resources through which the UE may continue transmitting UL data in RRC inactive status, teaching the recited “signaling information to reconfigure a preconfigured uplink (UL) resource (PUR)”, teaching this limitation), 
Sun does not appear to explicitly disclose wherein the set of PUR parameters include at least one of: a resource allocation in a frequency, time or spatial domain, a control resource set (CORESET) configuration including an aggregation level and repetition types, a physical UL shared channel (PUSCH) repetition configuration including a frequency hopping pattern, a periodicity of the PUR, a modulation and coding scheme (MCS), a transport block size (TBS), a UL narrow beam direction for frequency range 2 (FR2) or a transmission reception point (TRP) association, an activation or deactivation of the PUR, a transmission power (Tx) adjustment, or a time alignment (TA), and wherein the set of PUR parameters is associated with new radio (NR).
Cheng discloses wherein the set of PUR parameters include at least one of: a resource allocation in a frequency, time or spatial domain, a control resource set (CORESET) configuration including an aggregation level and repetition types (Figs. 2A, 2B, 3, 5A/B and 8, paragraphs 6, 8, 20, 22, 35, 62,66, 71,72,73,76,88,93,94, disclosing aggregation levels and DCI repetitions for CORESETS); a physical UL shared channel (PUSCH) repetition configuration including a frequency hopping pattern, a periodicity of the PUR, a modulation and coding scheme (MCS), a transport block size (TBS), a UL narrow beam direction for frequency range 2 (FR2) or a transmission reception point (TRP) association, an activation or deactivation of the PUR, a transmission power (Tx) adjustment, or a time alignment (TA), and wherein the set of PUR parameters is associated with new radio (NR) (paragraph 3: NR new radio).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Cheng, in conjunction with the method as disclosed and taught by Sun, to reject the limitations of this claim, by incorporating/modifying the preconfigured UL resources in Sun so that they depend on one or more of the parameters disclosed in Cheng since such parameter(s) also relate to PUR. The cited references are also in the same field of endeavor regarding UL control channel resource management. The suggestion/motivation would have been to optimize and improve the usage and management of network resources for UL control signaling (Sun, paragraphs 1-12; Cheng, paragraphs 1-33). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.

Claim(s) 5,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0092125 A1 to Sun et al., in view of U.S. Patent Publication No. 2019/0020506 A1 to Cheng et al., further in view of WO 2020/034571 A1 to ZTE.
As to claim 5, Sun and Cheng teach the method as in the parent claim 1.
Sun disclosing wherein the processor is further configured to: receive, from the BS, via the transceiver, a message indicating PUR configuration (Figs. 5-7, paragraphs 59-76, disclosing the UE sending UL data to the base station while in a RRC inactive status using uplink resources allocated for grant free or grant based modes, teaching PUR, where such PUR may be determined based on signals such as 505, 560, 605, 640, 660, 675, 715, 750)
Sun does not appear to explicitly disclose in response to no UL data packets being transmitted for more than a predetermined number of continuous PUR transmissions, the PUR configuration may be released.
ZTE discloses in response to no UL data packets being transmitted for more than a predetermined number of continuous PUR transmissions, the PUR configuration may be released (Fig. 7, pages 15-17)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in ZTE, in conjunction with the method as disclosed and taught by Sun, to reject the limitations of this claim, by notifying the release of PUR configuration disclosed in ZTE via the message disclosed in Sun, thus rejecting “wherein the processor is further configured to: in response to no UL data packets being transmitted for more than a predetermined number of continuous PUR transmissions, receive, from the base station, via the transceiver, a message indicating that the PUR configuration may be released.” The cited references are also in the same field of endeavor regarding UL control channel resource management. The suggestion/motivation would have been to optimize and improve the usage and management of network resources for UL control signaling (Sun, paragraphs 1-12; Cheng, paragraphs 1-33; ZTE, pages 1-3). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 14, see rejection for claim 5.

Claim(s) 6,8,15,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0092125 A1 to Sun et al., in view of U.S. Patent Publication No. 2019/0020506 A1 to Cheng et al., further in view of U.S. Patent Publication No. 2021/0084694 A1 to Selvaganapathy et al.
As to claim 6, Sun and Cheng teach the method as in the parent claim 1.
Selvaganapathy discloses wherein the processor is further configured to: in response to a UL transmission failure, receive, from the base station, via the transceiver, a message indicating the UE to fallback to an early data transmission (EDT) mode or a random access channel (RACH) transmission mode. (paragraph 132)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Selvaganapathy, in conjunction with the method as disclosed and taught by Sun and Cheng, to reject the limitations of this claim, by incorporating the fallback procedures for PUR transmissions in the PUR system disclosed in Sun and Cheng. The cited references are also in the same field of endeavor regarding UL control channel resource management. The suggestion/motivation would have been to optimize and improve the usage and management of network resources for UL control signaling (Sun, paragraphs 1-12; Cheng, paragraphs 1-33; ZTE, pages 1-3; Selvaganapathy, paragraphs 1-9). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 8, Sun, Selvaganapathy and Cheng teach the method as in the parent claim 6.
Sun discloses wherein the processor is further configured to: after the UE falls back to the EDT mode or RACH transmission mode, receive, from the base station, via the transceiver, a signal to reconfigure the UE to transmit a UL data packet, in the RRC inactive state, based on at least one of the PUR parameters (Figs. 5-7, paragraphs 59-76, disclosing the UE sending UL data to the base station while in a RRC inactive status using uplink resources allocated for grant free or grant based modes, teaching PUR, where such PUR may be determined based on signals such as 505, 560, 605, 640, 660, 675, 715, 750)
Selvaganapathy discloses after the UE falls back to the EDT mode or RACH transmission mode (paragraph 132)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Selvaganapathy, in conjunction with the method as disclosed and taught by Cheng, to reject the limitations of this claim, by modifying the signaling procedure for reconfiguring the UE, as disclosed and taught by Sun as discussed above, so that is takes place “after the UE falls back to the EDT mode or RACH transmission mode”, as disclosed/taught by Selvaganapathy. The cited references are also in the same field of endeavor regarding UL control channel resource management. The suggestion/motivation would have been to optimize and improve the usage and management of network resources for UL control signaling (Sun, paragraphs 1-12; Cheng, paragraphs 1-33; ZTE, pages 1-3; Selvaganapathy, paragraphs 1-9). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claims 15,17, see rejection for claim 6,8.

Claim(s) 7,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0092125 A1 to Sun et al., in view of U.S. Patent Publication No. 2019/0020506 A1 to Cheng et al. and U.S. Patent Publication No. 2021/0084694 A1 to Selvaganapathy et al., further in view of U.S. Patent Publication No. 2020/0322981 A1 to Choe et al.
As to claim 7, Sun, Selvaganapathy and Cheng teach the method as in the parent claim 6.
Choe discloses wherein the UL transmission failure is determined to occur based on at least one of a TA value, a low transmission power, deep channel fading, or a beam failure (paragraphs 281, 320, 326, 364)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Choe, in conjunction with the method as disclosed and taught by Sun, Selvaganapathy and Cheng, to reject the limitations of this claim, since the transmission failure in Selvaganapathy could have been identified or detected by means of TA values as taught in Choe. The cited references are also in the same field of endeavor regarding UL control channel resource management. The suggestion/motivation would have been to optimize and improve the usage and management of network resources for UL control signaling (Sun, paragraphs 1-12; Cheng, paragraphs 1-33; ZTE, pages 1-3; Selvaganapathy, paragraphs 1-9; Choe, paragraphs 1-19). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 16, see rejection for claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463